Citation Nr: 0602968	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-25 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to an initial disability evaluation in excess 
of 70 percent for the veteran's post-traumatic stress 
disorder.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from November 1966 to October 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) which established 
service connection for post-traumatic stress disorder (PTSD); 
assigned a 30 percent evaluation for that disability; denied 
service connection for chronic hypertension; and denied a 
total rating for compensation purposes based on individual 
unemployability.  In June 2003, the RO increased the initial 
evaluation assigned for the veteran's PTSD from 30 to 70 
percent.  In March 2004, the veteran informed the Department 
of Veterans Affairs (VA) that he had moved to Georgia and 
submitted a fully executed Appointment of Veterans Service 
Organization as Claimant's Representative, (VA Form 21-22) 
naming the Georgia Department of Veterans Services as his 
accredited representative.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his PTSD.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provide a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issue as entitlement to 
an initial evaluation in excess of 70 percent for the 
veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  




REMAND

The veteran asserts that service connection is warranted for 
chronic hypertension as he sustained the claimed disability 
secondary to his service-connected PTSD.  He contends further 
that his PTSD rendered him unable to secure and follow any 
form of substantially gainful employment.  

Initially, the Board observes that the veteran has moved to 
Georgia and submitted a fully executed March 2004 Appointment 
of Veterans Service Organization as Claimant's 
Representative, (VA Form 21-22) appointing the Georgia 
Department of Veterans Services as his accredited 
representative.  The veteran's appeal was received at the 
Board in February 2004.  The veteran's claims file has 
neither been transferred to the Atlanta, Georgia, Regional 
Office nor provided to the Georgia Department of Veterans 
Services for review.  Such action is necessary prior to the 
Board's review of the issues on appeal.  

The veteran was last afforded a VA examination for 
compensation purposes in February 2003.  The examination 
report does not address the veteran's chronic hypertension.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:

1.  Take the appropriate action to 
recognize that the veteran has moved to 
Georgia and formally appointed the 
Georgia Department of Veterans Services 
as his accredited representative.  

2.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his chronic 
hypertension and treatment of his PTSD 
after February 2003 including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the VA should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

3.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after May 2003, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the etiology, nature 
and current severity of his chronic 
hypertension and service-connected PTSD.  
All indicated tests and studies, 
including psychological testing, should 
be accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's chronic hypertension had 
its onset during active service or 
otherwise originated during such service; 
became manifest to a compensable degree 
within one year of service separation; is 
in any other way causally related to 
active service; is etiologically related 
to the veteran's PTSD; or has increased 
in severity beyond its natural 
progression secondary to the veteran's 
service-connected disability.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic hypertension; an initial 
evaluation in excess of 70 percent for 
his PTSD; and a total rating for 
compensation purposes based on individual 
unemployability with express 
consideration of 38 C.F.R. § 3.310(a) and 
the Court's holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  If the benefits 
sought on appeal remain denied, the 
veteran and the Georgia Department of 
Veterans Services, his current accredited 
representative, should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the applications, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

